Citation Nr: 0808669	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Philippine Guerilla 
and Combination Service from April 1945 to September 1945, 
the regular Philippine Army from September 1945 to June 1946, 
and the Special Philippine Scouts from July 1946 to May 1949.  
The veteran also had active service from August 1949 to July 
1951.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines.

In March 2008, the Board granted a motion to advance this 
case on the docket. 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was not a prisoner of war.

3.  The veteran died in February 1996.  The death certificate 
shows that the immediate cause of death was cerebrovascular 
accident, an antecedent cause was hypertension, and the 
underlying cause was malnutrition.  A contributing cause was 
senility.

4.  At the time of the veteran's death, service connection 
was in effect for residuals of an appendectomy, rated as 
noncompensably disabling.

5.  The record does not establish a nexus between the 
veteran's cause of death and service.

6.  The record contains no indication that the veteran's 
death was proximately due to or the result of his active 
service or his service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by service, nor was it caused by or proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
hypertension and arteriosclerosis, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the demise of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).

For prisoners of war (POWs), the law provides that under 
certain circumstances certain specified diseases will be 
presumed to have incurred in service when developed by a 
former POW.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(5), 
3.309(c).  A POW is defined as a person who served in the 
active military, naval or air service and was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 C.F.R. § 3.1(y) (2007).

38 C.F.R. § 3.309(c)(1) provides that if the veteran is a 
former prisoner of war, the certain specified diseases, such 
as atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia) and stroke and its complications), 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(c)(1).

If the veteran is a former prisoner of war and was interned 
or detained for not less than 30 days, certain specified 
diseases to include Beriberi (including beriberi heart 
disease) shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(c)(2).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

The appellant contends that service connection for the cause 
of the veteran's death is warranted, as he died of illnesses 
incurred while in service, to include ischemic heart disease, 
hypertension, malnutrition, and senility.  She specifically 
contends that the veteran was a prisoner of war, and that, as 
such, malnutrition and ischemic heart disease should be 
presumptively service connected.  If these diseases are 
presumptively service connected, the appellant argues, then 
the veteran's death should be service-connected.

After carefully weighing the evidence of record, the Board 
finds that the requirements for entitlement to service 
connection have not been met.  The evidence of record shows 
that at the time of the veteran's demise, he was assigned a 
non-compensable rating for a scar from an appendectomy during 
service.

Some of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in July 
1973.  Specifically, there is no separation examination for 
the veteran's final period of service.  Under such 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).

Here, the record shows that the veteran died in February 
1996, the cause of his death was cerebrovascular accident, an 
antecedent cause was hypertension, and the underlying cause 
was malnutrition.  A contributing cause was senility.

The available service medical and personnel records include a 
separation examination dated May 1949, which notes no 
significant abnormalities with regard to the veteran's 
cardiovascular system.  Neurological and psychiatric 
evaluations were noted to be normal as well.

Thereafter, the record is devoid of medical evidence over the 
time period following May 1949 until 1982.  Thus, there is no 
competent evidence showing that the cause of the veteran's 
death manifested to a compensable degree within a year after 
service.

A clinical summary prepared by a private physician, dated 
October 1982, indicated that the veteran had a normal heart 
rate, with regular rhythm, and no murmurs.  A clinical 
summary, dated December 1982 indicated that the veteran had 
an "apparently normal" heart.  

Private medical records from December 1994 to March 1997 
indicate various diagnoses including cerebral atrophy, 
hallucinations, hypertension, Parkinson's disease, and 
arteriosclerosis.  However, these records do not attribute 
any of the veteran's ailments to his active service.

The only medical record attributing the cause of the 
veteran's death to his service is an undated affidavit 
prepared, after the veteran's death, which was received in 
June 2005.  The physician noted that the veteran was a 
prisoner of war and indicated that she believed that the 
veteran died of service-connected diseases including a 
cerebro-vascular accident, hypertension, and malnutrition.  
She also indicated that his psychosis was service related.

This physician's statements were based upon her assumption 
that the veteran was a prisoner of war.  As will be discussed 
below in further detail, the Board finds that this is not the 
case.  The Board therefore finds the physician's statement to 
be of no probative value.  See Black v. Brown, 5 Vet. App. 
177 (1993) (Board is not bound to accept medical opinions 
based on history supplied by veteran, where history is 
unsupported or based on inaccurate factual premises).

The Board is cognizant of the appellant's contentions that 
the veteran was a prisoner of war from February to May 1944 
at Naga Garrison.  However, the records of the veteran's 
service do not support this claim.  The records of service 
indicate that the veteran had active duty from July 1946 to 
May 1949 and from August 1949 until January 1951.  They do 
not indicate that the veteran was a prisoner of war.  
Furthermore, the veteran, in a Form VB8-4169 filed in July 
1967, while providing a detailed account of his service in 
the Philippines including his guerilla service and the fact 
that he was "wanted" by the Japanese, he did not indicate 
that he was a prisoner of war.  In an application for 
benefits filed in December 1982, the veteran specifically 
indicated that he had not been a prisoner of war.  The Board 
also notes that on her initial claim for service connection 
for the veteran's death, the appellant did not indicate that 
the veteran was a prisoner of war.  She has only done so more 
recently.  

The appellant has submitted affidavits from other individuals 
indicating that the veteran was a prisoner of war.  These 
individuals also allege that the veteran incurred various 
ailments while in service.  The records of the veteran's 
service severely impugn the reliability of the appellant's 
statements, as well as the other affidavits.  Generally, a 
service department determination as to an individual's 
military service shall be binding upon VA unless a reasonable 
basis exists for questioning it, see Manibog v. Brown, 8 Vet. 
App. 465 (1996).  For the reasons discussed above, the Board 
finds that the veteran was not a prisoner of war.  As noted, 
the veteran never claimed to be a prisoner of war, and there 
is no evidence that would suggest that that the veteran was a 
prisoner of war, other than the statements of the appellant 
and other private individuals, many years after service.  The 
presumptions regarding former prisoners of war and service 
connection are therefore inapplicable.

Regarding the appellant's statements that the veteran 
incurred his heart disease, malnutrition, psychosis, and 
post-traumatic stress disorder during his service in the 
military, as a lay individual, she is not competent to 
attribute these illnesses to the veteran's active service, as 
that would require a medical opinion.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the cause of the veteran's death, and that the evidence is 
not in equipoise.  Thus, the appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The October 2004 VCAA opinion addressed all four Pelegrini 
elements.  The appellant was informed regarding her 
responsibilities and VA's responsibilities.  She was told to 
inform VA of any information that she believed would support 
her claim.

With regard to Dingess, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned.

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death. Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In this case, the Board finds that 
if an error in this regard is present, the error was 
harmless.  The Board finds that the appellant was aware that 
a service-connected condition could result in service 
connection for the cause of the veteran's demise.  The 
appellant also has indicated actual knowledge of the doctrine 
of reasonable doubt and of the presumptive provisions 
applicable to a prisoner of war.  See Comment from appellant, 
dated October 2005.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

A reasonable person could be expected to understand from the 
October 2004 notice what was needed.  This notice indicated 
that the appellant should provide evidence for treatments for 
ailments during service, although it did not specifically 
indicate that the veteran was service connected for his 
appendectomy.  The rating decision indicated that the veteran 
had service-connected disability, as did the statement of the 
case.  The appellant's claim was subsequently readjudicated 
in a supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The appellant has had a 
meaningful opportunity to participate in the claims process.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Additionally, as noted above, a preponderance of the evidence 
weighs against the appellant's claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and private medical records.  The appellant 
has also submitted statements to support her claim.

Assistance to a claimant shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Merely filing a claim for benefits does not trigger these 
duties.  VA's duty to provide a medical opinion is not 
triggered unless the record contains competent evidence that 
the claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  However, the Board 
also notes that § 5103A only requires a VA opinion when the 
record "does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."  As the record 
in this case does contain sufficient medical evidence, the 
Board finds that a VA medical opinion is not required.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


